Citation Nr: 0832343	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-24 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from November 1991 
to May 1992 and from January 1994 to September 1995.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  A dental disorder did not include the loss of teeth due 
to the loss of the substance of body of the maxilla or 
mandible through trauma or disease.  

2.  Service connection for a low back disorder was denied by 
an unappealed January 1996 rating decision.  Unappealed 
September 2001 and September 2003 rating decisions did not 
find new and material evidence sufficient to reopen a claim 
for service connection for a low back disorder.

3.  Evidence associated with the claims file since the 
unappealed September 2003 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a low back disorder.

4.  The evidence of record demonstrates that a low back 
disorder is not related to active service.


CONCLUSIONS OF LAW

1.  A dental disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1712, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2007). 

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  A low back disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for a dental disorder and claim to reopen 
a claim for entitlement to service connection for a low back 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claims, January 2004 
and September 2005 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  Although the letters did not notify the 
veteran of the assignment of effective dates or disability 
evaluations, there is no prejudice to the veteran because 
service connection is not warranted for either a dental or 
back disorder, thus rendering questions as to a disability 
rating or an effective date moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 


896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).

The veteran's service treatment records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Although VA is required to provide a 
medical examination when such an examination is necessary to 
make a decision on a claim, no examination was provided 
regarding the claim for service connection for a dental 
disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Here, as is discussed 
further below, the evidence of record does not establish an 
inservice incurrence of a dental disorder that is eligible 
for service connection.  

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  As noted above, the veteran's service treatment 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  A January 2006 VA spine examination was 
provided and an etiology opinion obtained.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2007) (stating that no VA examination is 
required prior to the submission of new and material 
evidence).  There is no 


indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Moreover, as there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Dental disorder

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Dental disabilities are treated differently than other 
medical disabilities in the VA benefits system.  See 38 
U.S.C.A. § 1712 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.381, 
17.161 (2007).  Service connection for purposes of disability 
compensation is warranted only for the loss of teeth due to 
the loss of the substance of body of the maxilla or mandible 
through trauma or disease.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913, Note (2007).  Otherwise, missing teeth are service 
connected solely for the purpose of establishing eligibility 
for VA outpatient dental treatment because they are not 
considered disabling conditions.  See 38 C.F.R. § 3.381(a) 
(2007); see also Byrd v. Nicholson, 19 Vet. App. 388, 394 
(2005) (noting that disorders such periodontal disease, 
carious teeth, and missing teeth from diseases are not 
eligible for VA service-connected compensation).

In his November 2003 claim, his April 2005 notice of 
disagreement, and his June 2006 substantive appeal, the 
veteran asserted that due to faulty inservice dental 
treatment, he now has a dental disorder including broken 
teeth.  He also asserted that Tooth 13 has to be extracted 
due to inservice dental work.  The veteran reported that 
follow up dental exams during service were not completed in a 
timely manner and that he was not given a proper dental 
discharge examination.

Here, the veteran's service treatment records reflect 
treatment of Tooth 13.  A January 1994 record noted a Tooth 
13 cavity.  A March 1994 record noted a large cary on Tooth 
13.  The diagnosis was Tooth 13, irreversible pulpitis and 
necrosis.  An April 7, 1994 service record noted the veteran 
was to be scheduled for root canal therapy on Tooth 13.  An 
April 15, 1994 record noted root canal therapy on Tooth 13 
and that the veteran was to return for buildup and crown on 
Tooth 13.  An April 21, 1994 record noted the veteran failed 
to appear for the appointment.  May 1994 records noted 
treatment for Tooth 13.  A dental examination was within 
normal limits.  

A November 2004 private medical record noted that due to 
incomplete final restorations on Tooth 13, the tooth had to 
be extracted.  The examiner noted that a root canal was 
conducted on that tooth, but that the crown was not complete.  
In order to prevent a shifting of teeth, a permanent bridge 
was required after extraction.

The Board finds that the evidence of record does not support 
a finding of service connection for a dental disorder.  
Although the veteran has demonstrated the loss of Tooth 13, 
it is due to the presence of dental caries, a root canal, and 
a possible incomplete root canal therapy with crown.  The 
evidence of record does not show that the loss of Tooth 13 is 
due to the loss of the substance of body of the maxilla or 
mandible through trauma or disease.  See 38 C.F.R. 
§§ 3.381(a), 4.150, Diagnostic Code 9913, Note (2007).  
Accordingly, service connection for a dental disorder is not 
warranted.

Low back disorder

In a January 1996 rating decision, the RO denied service 
connection for a low back disorder because the inservice 
diagnoses were acute and transitory and there was no evidence 
of a current disability.  The veteran did not file a notice 
of disagreement.  The RO decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2007).  In September 2001 and September 2003 
rating 


decisions, the RO did not find new and material evidence to 
reopen the veteran's claim because the evidence submitted was 
not new and did not raise a reasonable possibility of 
substantiating the claim.  The veteran did not perfect an 
appeal with respect to either rating decision.  The RO 
decisions are final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In August 2005, 
the veteran filed a claim to reopen his claim of entitlement 
to service connection for a low back disorder.  In a February 
2006 rating decision, the RO denied service connection for a 
low back disorder because the evidence did not demonstrate 
that the current disability was related to the inservice low 
back pain.

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  Where the new and material evidence consists of 
service department records, the prior decision will be 
reconsidered.  38 C.F.R. § 3.156(c).

If new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  But if the RO did not reopen the claim and 
consider it on a direct basis, then the Board must consider 
whether the veteran has been provided adequate notice and 
opportunity of the need to submit evidence and argument on 
the issue and, if not, whether the veteran has been 
prejudiced by lack of such notice.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In this case, the RO determined that new and material 
evidence was presented to reopen the veteran's claim for 
entitlement to service connection for a back disorder.  Such 
a determination, however, is not binding on the Board, and 
the Board must 


first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the September 2003 rating decision is 
the last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

Evidence of record at the time of the September 2003 rating 
decision included the veteran's service treatment records, 
which showed complaints of low back pain.  The assessments 
included lumbar spine strain, mechanical low back pain, and 
sacroiliac joint dysfunction.  X-rays showed thoracic and 
lumbar scoliosis.  A November 1995 VA general medical 
examination diagnosed a normal back.  An x-ray was negative.  
A May 1996 private medical record noted that a lumbar spine 
x-ray was negative.  An August 2000 private record diagnosed 
chronic low back pain.  An x-ray showed preserved disc space 
and no spondylolysis.  In a February 2001 VA joints 
examination, the diagnosis was chronic lumbago without 
significant arthritis of the lumbar spine.  The evidence also 
included various lay statements of the veteran's regarding 
his back disorder.

Evidence submitted after the September 2003 rating decision 
includes January 1992 and April 1992 service treatment 
records that showed diagnoses of low back pain.  A May 2000 
private x-ray showed lumbar spine mild degenerative changes.  
VA medical records from October and December 2004 included a 
diagnosis of low back pain and a magnetic resonance imaging 
(MRI) impression of lumbar spine degenerative disc disease.  
In a May 2005 VA record, the examiner noted a diagnosis of 
lumbar spine herniated disc.  The examiner noted uncertainty 
regarding whether the etiology of the inservice back pain and 
the current findings were the same.  In a January 2006 VA 
spine examination, the diagnosis was lumbar spine 
degenerative disc disease.  The examiner opined that the 
disability was not related to service.  The veteran also 
submitted various lay statements regarding his back disorder.

The Board concludes that the veteran's claim shall be 
reopened and reconsidered.  First, the claim must be reopened 
because the newly submitted evidence includes service 
department records not previously of record.  38 C.F.R. § 
3.156(c).  Second, the newly submitted evidence is material, 
because it addresses the issue of whether the veteran's 
lumbar spine disability is related to his inservice back 
pain, which relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim for entitlement to service 
connection for a back disorder is reopened.  

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection for a back 
disorder without prejudice to the veteran, because the RO 
previously reopened and adjudicated the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding 
where Board proceeds to merits of a claim that the RO has not 
previously considered, the Board must determine whether such 
action will prejudice the veteran); see also VAOPGCPREC 16- 
92, 57 Fed. Reg. 49,747 (1992).  As such, the Board is not 
addressing a question that the RO has not yet considered, and 
there is no risk of prejudice to the veteran.  Bernard, 4 
Vet. App. at 394.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, degenerative joint disease 
may be presumed to have been incurred during service if it 
first became manifest to a compensable degree within one year 
of 


separation from active duty. 38 U.S.C.A. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In the August 2005 claim, the February 2006 notice of 
disagreement, and the April 2007 substantive appeal, the 
veteran stated that he sought treatment for his back within 1 
year of service discharge.  He also asserted that the back 
disorder he has now is the same as the problems he had during 
service and has been continuous since discharge.  

The veteran's service treatment records showed complaints of 
low back pain.  In January 1992, the veteran reported back 
pain.  In April 1992, the veteran reported back pain of 2 
weeks.  The assessments were chronic low back pain and low 
back pain with spasms.  In May 1992, the veteran reported low 
back pain.  In the December 1993 service entrance report of 
medical history, the veteran reported no back problems.  The 
service entrance examination noted a normal spine.  In 
another December 1993 service record, the veteran reported 
that he strained his back in January 1992, but had no 
problems since that time.  In January 1994, an x-ray report 
noted mild right thoracic scoliosis and left lumbar 
scoliosis.  April 1994 service records noted the veteran 
reported back pain due to a fall while running.  The 
assessments were lumbosacral strain and low back pain.  In 
July 1994, the veteran reported low back pain.  The 
assessments were mechanical low back pain and sacroiliac 
joint dysfunction.  In August 1994, the veteran reported low 
back pain of 2 years.  The assessment was low back pain.  In 
September 1994, the veteran was seen for follow-up of low 
back pain.  In May and June 1995, the veteran reported low 
back pain.  The diagnoses were mechanical low back pain.  In 
July 1995, the assessment was diffuse thoracic and lumbar 
muscular pain, rule out systemic cause 


and questionable non-organic.  In September 1995, the veteran 
reported low back pain.  The assessments were chronic low 
back pain and acute exacerbation.

In a November 1995 VA general medical examination, the 
veteran reported low back pain since 1991 when someone fell 
on his back.  He reported constant pain.  Upon examination, 
the diagnosis was normal back.  A lumbar spine x-ray was 
negative.  

In a May 1996 private medical record, the veteran reported 
low back pain of 2 years.  A lumbar spine x-ray was negative 
for fractures but showed some postural changes.  A May 2000 
private x-ray showed lumbar spine mild degenerative changes.  
In an August 2000 private record, the veteran reported low 
back pain since 1992, due to an inservice back injury.  Upon 
examination, the diagnosis was unspecified chronic low back 
pain.  An x-ray showed preserved disc space and no 
spondylolysis.  

In a February 2001 VA joints examination and addendum, the 
veteran reported he injured his back during service.  He 
denied any post-service trauma to his spine and also reported 
constant low back pain.  A lumbar spine x-ray noted no 
evidence of acute fracture, dislocation, spondylolyis, 
spondylolisthesis, or significant arthritic changes.  Upon 
examination, the diagnosis was chronic lumbago without 
significant lumbar spine arthritis.  The examiner determined 
that it was less likely than not that the lumbar spine 
disability was related to a service-connected left knee 
disorder.

In an October 2004 VA medical record, the veteran reported 
low back pain.  An October 2004 lumbar spine MRI impression 
was mild to moderate degenerative disc disease and small 
central disc herniation.  In a December 2004 VA record, the 
veteran reported back pain.  The assessment was low back 
pain, possibly musculoskeletal in etiology, and arthritis.  
In a March 2005 VA record, the veteran reported back pain.  
Upon examination, the assessment was musculoskeletal back 
pain.  The examiner felt the inservice events were not the 
cause of the current disorder.  In an April 2005 VA record, 
the veteran reported back pain.  The 


assessment was back pain.  In a May 2005 VA record, the 
examiner noted a diagnosis of lumbar spine herniated disc.  
The examiner reviewed military records that the veteran had 
brought in and noted uncertainty regarding whether the 
etiology of the inservice back pain and the current findings 
were the same.  In a June 2005 VA record, the veteran 
reported chronic low back pain since 1994 or 1995.  In an 
October 2005 VA record, the veteran reported low back pain 
that came on acutely 3 weeks ago.  The assessment was back 
pain.  A lumbar spine x-ray showed no changes.  

A January 2006 VA spine examination was conducted upon a 
review of the claims file.  The veteran reported that the 
initial injury to his back was in 1992.  The veteran reported 
that from 1995 to 2000, he went to a private clinic for 
treatment.  Upon examination, the diagnosis was lumbar spine 
degenerative disc disease.  The examiner opined that, upon a 
review of the claims file, the veteran's lumbar spine 
degenerative disc disease was not related to service.  The 
examiner noted that during service, the veteran was 
neurologically intact and the back problems were 
musculoskeletal.  In a February 2006 VA medical record, the 
veteran reported low back pain.  

The Board finds that the evidence of record does not support 
a finding of service connection for a back disorder.  There 
are currently diagnosed back disorders - degenerative disc 
disease, degenerative joint disease, and disc herniation.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation); 
McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (there is 
a current disability for VA purposes when a claimant has a 
disability at the time a claim is filed or during the 
pendency of that claim).  There is also evidence of inservice 
chronic or mechanical low back pain.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury).  But 
degenerative joint disease was not diagnosed within 1 year of 
service discharge.  38 C.F.R. §§ 3.307, 3.309.  Additionally, 
despite the inservice notations of 


"chronic" low back pain, this is not a chronic disorder 
that manifested during service, because November 1995 VA and 
a May 1996 private x-rays found a normal spine.  See 
38 C.F.R. § 3.303(b); see also Rose v. West, 11 Vet. App. 
169, 171 (1998) (noting that service connection may be 
granted for a chronic disorder that is the same as a chronic 
disorder that manifested during service or where a disease 
manifests during service but is not identified until later 
and there is continuity of symptomatology after discharge).  

Moreover, the other evidence of record demonstrates that the 
veteran's current low back disorders are not related to 
active service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  A low back disorder was not diagnosed 
until May 2000, approximately 4.5 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Importantly, a VA 
examiner, upon a review of the claims file, determined that 
the veteran's low back disorder was not related to active 
service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion included the physician's access to the claims 
file and the thoroughness and detail of the opinion); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board is not free to substitute its own 
judgment for that of an expert).  Although the veteran has 
testified that he has had constant back pain since service 
and that his current disorder was the same as the disorder he 
had during service, he is not competent to provide such a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (noting that a lay witness is competent to provide 
evidence as to the visible symptoms or manifestations of a 
disease or disability but is not competent to establish a 
medical opinion).  Moreover, the VA examiner, upon a review 
of the claims file and examination of the veteran, determined 
that the veteran's current low back disorders were not 
related to the musculoskeletal spine complaints he had during 
service.  See Prejean, 13 Vet. App. 


at 448-9; see also Colvin, 1 Vet. App. at 175.  Accordingly, 
service connection for a low back disorder is not warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a dental disorder is denied.

New and material evidence having been received, the claim for 
entitlement to service connection for a back disorder is 
reopened; the claim is granted to this extent only.

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


